Citation Nr: 1643369	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  12-27 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1980 to July 1982.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran initially requested a Board video conference hearing in connection with the current claim in his October 2012 VA Form 9, substantive appeal.  The Veteran and his representative were notified of the hearing scheduled for October 2015 in a September 2015 letter.  However, he failed to report for the hearing.  Later in October 2015, the Veteran called to notify the Board that he missed the hearing due to "brain damage" and requested that it be rescheduled.   

In light of the foregoing, the hearing should be rescheduled to provide the Veteran with an additional opportunity to participate in a hearing. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a Board video conference hearing at the RO in accordance with his request.  A copy of the notice letter advising him of the time and place to report should be placed in the claims file.

After the hearing has been held, or if the Veteran fails to report for the hearing or withdraws the hearing request, the case should be returned directly to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




